DETAILED ACTION
	This Office action is in response to the election filed 7 February 2022.  Claims 1-16 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-12, in the reply filed on 7 February 2022 is acknowledged.
Claims 13-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7 February 2022.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,475,877 B1 to Saia et al. (hereinafter “Saia”) in view of US 2013/0026518 A1 to Suh et al. (hereinafter “Suh”) and US 2005/0161823 A1 to Jobetto et al. (hereinafter “Jobetto”).
Regarding claim 1, Saia (Fig. 1) discloses a method for producing a component comprising a semiconductor body, the method comprising: 
providing the semiconductor body 108 (col. 4, lines 7-15), wherein the semiconductor body comprises on the rear side a connection location 106 (col. 4, lines 7-15) for the electrical contacting of the semiconductor body, 
providing a composite carrier comprising a carrier layer 100 and a connecting layer 104 applied on the carrier layer (col. 4, lines 7-15), 
applying the semiconductor body 108 on the composite carrier 100/104, such that the connection location 106 penetrates into the connecting layer 104 (Fig. 1, step 13), 
curing the connecting layer 104 in order to form a solid composite comprising the semiconductor body and the composite carrier (col. 7, lines 60-65),
applying a molded body material 111 (col. 4, lines 15-19) on the composite carrier in order to form a molded body after curing the connecting layer (col. 4, lines 10-18), wherein the molded body covers side surfaces of the semiconductor body 108 (Fig. 1, step 14), 
forming a cutout 110 through the carrier layer 100 and the connecting layer 104 in order to expose the connection location (Fig. 1, step 15; col. 4, lines 19-25), and 
filling the cutout with an electrically conductive material 112 (col. 4, lines 26-30), such that the electrically conductive material 112 is in electrical contact with the connection location 106 and the carrier layer 100 (Fig. 1, step 16).
Saia fails to expressly disclose the following features: the semiconductor body comprises a radiation passage surface and a rear side facing away from the radiation passage surface; and a partly cured connecting layer.  
In the same field of endeavor, Suh (Fig. 16) discloses a semiconductor body comprising a radiation passage surface 21/25 (¶¶ 0029-30) and a rear side (bottom) facing away from the radiation passage surface (Fig. 16).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a semiconductor body comprising a radiation passage surface and a rear side facing away from the radiation passage surface in the method of Saia since said semiconductor body configuration is well-known in the art, as exemplified by Suh, and for the purpose of providing protection and electrical connection to the semiconductor body to form a functional device. 
Saia discloses the connecting layer comprises a resin that is cured (col. 7, lines 46-60), however fails to expressly disclose providing a partly cured connecting layer.  In the same field of endeavor, Jobetto (Fig. 12) discloses a connecting layer that is applied then partly cured, then subsequently curing the connecting layer (¶¶ 0067-68, 72).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a connecting layer as disclosed by Jobetto in the method of Saia for the purpose of providing an art recognized alternative material known to be suitable for use in connecting layers of semiconductor devices (Jobetto, ¶ 0067).    
Regarding claim 2, Saia, Suh, and Jobetto disclose the method as claimed in claim 1, wherein the connecting layer is formed from a fiber-reinforced resin material (Jobetto, ¶ 0067) and is clad over the whole area (Saia, Fig. 1) with the carrier layer formed as a metal foil (Saia, col. 7, lines 45-50).
Regarding claim 3, Saia, Suh, and Jobetto disclose the method as claimed in claim 1, wherein the carrier layer comprises a copper foil (Saia, col. 7, lines 45-50) and the connecting layer comprises a glass-fiber-reinforced epoxy resin layer (Jobetto, ¶¶ 0067, 72).
Regarding claim 4, Saia, Suh, and Jobetto disclose the method as claimed in claim 1, wherein the carrier layer comprises a copper layer (Saia, col. 7, lines 45-50) and the connecting layer comprises formed by applying an adhesive on the carrier layer (Jobetto, ¶¶ 0067, 72).
Regarding claim 5, Saia, Suh, and Jobetto disclose the method as claimed in claim 1, wherein the molded body material 111 (Saia, Fig. 1, step 14) comprises a potting compound and the molded body is formed by a molding method, such that the molded body covers the side surfaces of the semiconductor body (Fig. 1, step 14; col. 4, lines 15-19).
Regarding claim 6, Saia, Suh, and Jobetto disclose the method as claimed in claim 5, wherein the molded body is formed by film assisted molding, wherein the semiconductor body is surrounded by the molded body fully circumferentially in a lateral direction (Saia, Fig. 1, step 14; col. 4, lines 15-19).
Regarding claim 7, Saia, Suh, and Jobetto disclose the method as claimed in claim 1, wherein the semiconductor body 108 (Saia, Fig. 1) comprises on the rear side two electrical connection locations 106 (Saia, Fig. 1) associated with different electrical polarities of the semiconductor body, wherein the forming the cutout 110 (Saia, Fig. 1, step 15) through the carrier layer comprises two cutouts spaced apart laterally from one another are formed through the carrier layer 100 and the connecting layer 104 to expose the connection locations 106 (Saia, Fig. 1, step 15).
Regarding claim 8, Saia, Suh, and Jobetto disclose the method as claimed in claim 7, wherein the semiconductor body is electrically short-circuited directly after the cutouts have been filled (Saia, Fig. 1, step 16), and wherein the method further comprises forming an intermediate trench between the filled cutouts such that the electrical short circuit is canceled by the intermediate trench (Saia, Fig. 1, step 17).
Regarding claim 9, Saia, Suh, and Jobetto disclose the method as claimed in claim 1, Saia discloses filling the cutout with interconnect metal (col. 4, lines 26-30), however fails to expressly disclose further comprising filling the cutout with a material identical to the material of the carrier layer.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Saia, Suh, and Jobetto to include filling the cutout with a material identical to the material of the carrier layer (Saia, col. 7, lines 45-50, including copper) for the purpose of forming an interconnect with an art recognized material known to be suitable for use in interconnects of semiconductor devices (as exemplified by its use in Saia and Jobetto at ¶¶ 0067, 72).  
Regarding claim 10, Saia, Suh, and Jobetto disclose the method as claimed in claim 1, Saia discloses further wherein the carrier layer is formed from copper (col. 7, lines 45-50), however fail to expressly disclose forming the connection location from copper or coating with copper, and the cutout is filled with copper.  Jobetto discloses copper is a material suitable for use in connection locations and interconnects in semiconductor components (¶¶ 0067, 72).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Saia, Suh, and Jobetto to include forming the connection location from copper or coating with copper, wherein the cutout is filled with copper for the purpose utilizing an art recognized material known to be suitable for use in interconnects of semiconductor devices, as disclosed in Jobetto at ¶¶ 0067, 72.
Regarding claim 11, Saia, Suh, and Jobetto disclose the method as claimed in claim 1, Saia (Fig. 1) discloses further wherein the semiconductor body 108 is provided as part of an unpackaged semiconductor chip comprising two electrical connection locations on the rear side (col. 4, lines 7-15) and the component after completion comprises a housing for the semiconductor body, wherein the housing is formed from a continuous composite comprising the molded body 111, the carrier layer 100 and the connecting layer 104 (Fig. 1, step 17).
Regarding claim 12, Saia, Suh, and Jobetto disclose the method as claimed in claim 1 for producing a plurality of such components, further comprising applying a plurality of semiconductor bodies on the composite carrier, wherein the connection locations of the semiconductor body penetrate into the partly cured connecting layer (Saia, Fig. 1; col. 4, lines 7-29), however fail to expressly disclose producing isolation trenches between the semiconductor bodies in a lateral direction and through the carrier layer in a vertical direction, singulating the components along the isolation trenches, such that each component comprises one of the semiconductor bodies and a housing, wherein the housing is formed from a continuous composite comprising the molded body, the carrier layer and the connecting layer.  
In the same field of endeavor, Suh (Figs. 8-12) discloses producing isolation trenches between semiconductor bodies 30 in a lateral direction and through a carrier layer 51 in a vertical direction (Figs. 10-11; ¶¶ 0061-62), singulating the components along the isolation trenches (Fig. 11; ¶ 0061), such that each component comprises one of the semiconductor bodies and a housing, wherein the housing is formed from a continuous composite (Fig. 12; ¶ 0062).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Saia, Suh, and Jobetto to incorporate the above steps as disclosed by Suh, thus arriving at the claimed method for the purpose of improving manufacturing efficiency (Suh, ¶ 0007).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Candice Y. Chan whose telephone number is (571)272-9013. The examiner can normally be reached 8:30 am - 5 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B. Gauthier can be reached on 571-270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CANDICE Y. CHAN
Examiner
Art Unit 2813
4 June 2022



/STEVEN B GAUTHIER/Supervisory Patent Examiner, Art Unit 2813